DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner Ramos has been assigned to act on the present application which has received actions on merit by Examiner Cha, whom is no longer at the Office.  Accordingly, Examiner Ramos will continue with the entire prosecution of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawhar WO 2015/106304 in view of Vanko et al. US 9,028,088 (hereafter—Vanko--).
In regards to claim 19, Jawhar discloses a power tool (100), comprising: a chuck (210) having a distal end configured to secure a tool (Figure 4); and a motor configured to rotate the chuck (210) and the tool secured to the chuck (210) (paragraph [0071] describing a motor); a first position sensor (315) configured to sense a first distance between the first position sensor (315) and a workpiece (505), and generate a first signal that is indicative of the first distance (See paragraph 0048 and 0053 describing the sensing of the distance between the position sensor and workpiece); a second position sensor (315) configured to sense a second distance between the second position sensor and the workpiece (see paragraphs [0048] and [0053] describing the measurement of depth), and generate a second signal that is indicative of the second distance (see Fig. 3 and paragraphs [0048] and [0053] describing a plurality of position sensors and the measurement of distance); and a controller (100) configured to: cause the first position sensor and/or second position sensor to project a blinking pattern (pulsating or infrared pulses as in paragraphs [0051-0051] and [0058-0059] that conveys a message to a user (on display 1020) of the power tool (see Figures 6-7 and paragraphs [0064-0069]); determine, based on the first signal and the second signal, a measurement of a drive depth of the tool into the workpiece (See paragraph 0027, 0048, and 0077 describing the measurement of depth); and generate, based on the measurement, an indication of drive depth as each predetermined interval of drive depth is reached (See paragraph 0027-0033 and 0079 describing the indication of depth). 
Although Jawhar discloses that the blinking pattern conveys a message on the display (1020), it does not explicitly disclose that this message is a warning message.
Nevertheless, Vanko teaches a power tool (10) comprising: a chuck (20) having a distal end configured to secure a tool; and a motor (26), and sensors (column 16, lines 15-24; column 20, lines 51-67), including position sensors (column 20, line 16; column 26, lines 8-12) transmitting information to a controller (850; 1236; 1236a; 1740).  Vanko also teaches that the controller is configured to (as for example, in column 27, lines 34-41): cause the sensors to project a visual signal that conveys a warning message to a user of the power tool.  In this instance, the visual signal being a blinking pattern, such as: 1) flashing on and off LEDs located in the power tool as in column 18, lines 47-48 and column 21, lines 35-37; 2) sequence illumination of the LEDs as in column 21, lines 38-40; or) alternate illumination of the LEDs as in column 21, lines 38-40.  These warning messages being for example, an indication of overheating of the motor.  Vanko also teaches other visual signals such as illuminating the LEDs indicating that the user may need to tighten the sleeve on the chuck as in column 21.  Vanko also teaches that it is well known in the art to have other types of signals that convey warning message to the user of the power tool, these being: 1) an alarm or signal that can be communicated aurally or visually to an operator (column 28, lines 59-62); 2) light generated by a display, that may display an actual value, a single light indicative that a minimum torque has been met, or a series of lights that display in a relative manner the magnitude of the torque that the magnitude of the torque has been applied by the tool (column 28, lines 62-67).  
A person having ordinary skill in the art, would have recognized that by providing signals to a user, such as visual signals like a blinking pattern (flashing on and off LEDs; sequence illumination of the LEDs; alternate illumination of the LEDs; or series of lights generated by a display) to conveys a warning message to a user of the power tool, help indicate to the user of any potential errors or hazards that present when machining with a power tool.  Blinking patterns or flashing lights, are also a better way to capture the user’s attention 
Thus, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was made to modify Jawhar’s blinking pattern to be a visual blinking pattern that conveys a warning light signal based on the teachings of Vanko to further help capture the user’s attention and indicate to the user of any potential errors or hazards that present when machining with a power tool.  Alternatively, it would also have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was made to modify Jawhar’s blinking pattern to convey a warning message (on Jawhar’s display 1020) based on the teachings of Vanko to indicate to the user of any potential errors or hazards that present when machining with a power tool.
In regards to claim 20, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses that the controller (100 of Jawhar) generates the indication of drive depth by generating one or more signals that cause a haptic buzz as each predetermined interval of drive depth is reached (see paragraph [0079] of Jawhar describing the haptic buzz).
In regards to claim 20, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses that the controller (100 of Jawhar) is further configured to generate the indication of drive depth by generating one or more signals that cause an audible beep as each predetermined interval of drive depth is reached (see paragraph [0078] of Jawhar describing the audible indication; additionally, Vanko teaches audible indications in column 28, lines 59-62).
In regards to claim 22, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses that the controller (100 of Jawhar) is further configured to generate the indication of drive depth by generating one or more signals that cause a visual illumination as each predetermined interval of drive depth is reached (see paragraph [0044] and [0065] of Jawhar describing indication by visual illumination).
In regards to claim 23, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses that the controller (100 of Jawhar) is further configured to generate the indication of drive depth by generating one or more signals that cause a same indication as each predetermined interval of drive depth is reached (see paragraph [0064-0067] of Jawhar describing the representation of information through beeps when a predetermined interval of drive depth is reached i.e. poise setpoint configuration data of paragraph [0071]).
In regards to claim 24, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses that the controller (100 of Jawhar) is further configured to generate the indication of drive depth by generating one or more signals that vary the indication as different predetermined intervals of drive depth are reached (see paragraph [0065] of Jawhar describing the varying indication of drive depth and Fig. 6 depicting the indication of drive depth).
In regards to claim 25, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses that the controller (100 of Jawhar) is further configured to: set a zero value based on the measurement; and during a subsequent driving of the tool into the workpiece, stop the motor in response to the measurement indicating that the zero value has been reached (see paragraph [0024-0025] and [0070-0074] of Jawhar describing deactivating the motor when a value has been reached).
In regards to claim 26, Jawhar as modified discloses the power tool of claim 19, Jawhar as modified also discloses a third position sensor (315 of Jawhar) configured to sense a third distance between the third position sensor and the workpiece and generate a third signal that is indicative of the third distance; and wherein the controller (100 of Jawhar) is further configured to determine the measurement of the drive depth of the tool into the workpiece based further upon the third signal (see paragraph [0048] and [0053] of Jawhar describing a plurality of position sensors and the measurement of distance).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawhar WO 2015/106304 in view of Vanko et al. US 9,028,088 (hereafter—Vanko--) as applied to claim 26 above and in further view of Abe WO 2012/043286.
In regards to claim 27, Jawhar as modified discloses the power tool of claim 26, Jawhar as modified also discloses that the controller (100 of Jawhar) is further configured to determine the measurement of the drive depth and determining the measurement based on any remaining of the first distance, the second distance, and the third distance (see paragraph [0057] of Jawhar). Base reference Jawhar discloses that when one position sensor does not receive distance data, the remaining sensors will still be able to calculate distance. 
However, Jawhar as modified fails to specifically disclose that the determination of measurement by discarding any of the first distance, the second distance, and the third distance that is less than a distance between the respective position sensor and the distal end of the chuck.
Nevertheless, Abe teaches that when a position sensor (14) measures a distance of less than 90% of a calculated imaginary line, the distance is discarded (See Fig. 11 depicting steps S309 and S310, and see paragraph 0068 describing the discarding of the distance).  By providing this capability, it allows the user to continue to machine a workpiece without compromising the accuracy of machining, in case of malfunction the sensor (e.g. such as when the accuracy of the sensor decreases due to dust and the like).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have further modified the controller of Jawhar to implement the capabilities of discarding of distances when a distance measured by a sensor is not within the range of the machining parameters, as in doing so allows the user to continue to machine a workpiece using accuracy of other sensors, in case one sensor malfunctions (e.g. such as when the accuracy of the sensor decreases due to dust and the like, other sensors can still be used).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawhar WO 2015/106304 in view of Vanko et al. US 9,028,088 (hereafter—Vanko--) and in view of Abe WO 2012/043286 as applied to claim 27 above and in further view of Gass et al. US 6,536,536 (hereafter—Gass--).
In regards to claim 28, Jawhar as modified discloses the power tool of claim 27, Jawhar as modified also discloses a display device (1020 of Jawhar); and the controller (100 of Jawhar) configured to generate one or more signals that cause the display device (1020 of Jawhar) to present the angle of the tool (see Fig. 6 of Jawhar depicting the display device presenting the angle). 
Although Jawhar discloses an orientation measuring means that may take on several different embodiments in paragraph [0062], Jawhar fails to specifically teach that the controller is further configured to: determine, based on any remaining of the first distance, the second distance, and the third distance, an angle of the tool with respect to the workpiece.
Nevertheless, Gass further teaches a controller configured to: determine, based on distances from the position sensors, an angle of the tool with respect to the workpiece (see column 20, lines 16-31 describing the configuration of the controller to determine the angle of the tool), in order to determine the angle at which the tool user is orienting the power tool.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have further modified the controller of Jawhar to incorporate an orientation measuring means to determine an angle of the tool based on the distances sensed by the position sensors, as taught by Gass to provide the means to determine the angle at which the tool user is orienting the power tool and simplify the power tool to use the distances measured by the position sensors and controller.
Claim(s) 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass et al. US 6,536,536 (hereafter—Gass--) in view of Vanko et al. US 9,028,088 (hereafter—Vanko--)
In regards to claim 19, Gass discloses a power tool (10, 90, 130) comprising: a chuck (28) having a distal end configured to secure a tool (see at least Figures 1 and 4); and a motor (20, 158), configured to rotate the chuck and the tool secured to the chuck; a first position sensor (one of 42) configured to sense a first distance between the first position sensor and a workpiece (column 18, lines 46-47), and generate a first signal that is indicative of the first distance (column 18, lines 47-50); a second position sensor (another one of 42) configured to sense a second distance between the second first position sensor and the workpiece (column 18, lines 46-47), and generate a second signal that is indicative of the second distance (column 18, lines 47-50 and lines 53-58); and a controller (26 which connects to screen 230 on user interface 4/40’; see also column 20, lines 15-31) configured to: cause the first position sensor and/or the second position sensor to project a visual signal (seen on user interface 4/40’) that conveys a warning message to a user of the power tool (see column 19, lines 58-67 bridging to column 20, lines 1-10; column 21, lines 33-67 bridging to column 22 lines 1-4); determine, based on the first signal and the second signal, a measurement of a drive depth of the tool into the workpiece (see column 18, lines 59-62; column 19, lines 13-29); and generate, based on the measurement, an indication of drive depth as each predetermined interval of drive depth is reached (column 19, lines 30-57).  Gass discloses on column 21, lines 62-67 bridging to column 22, lines 1-4, that the warning message (or visual feedback mechanism) is a visual signal on display 220.  This signal may be as simple as a light or other symbol being displayed on the display.
Although Gass discloses that the visual signal is a light or other symbol displayed, it fails to disclose that the visual light signal is a blinking pattern.
Nevertheless, Vanko teaches a power tool (10) comprising: a chuck (20) having a distal end configured to secure a tool; and a motor (26), and sensors (column 16, lines 15-24; column 20, lines 51-67), including position sensors (column 20, line 16; column 26, lines 8-12) transmitting information to a controller (850; 1236; 1236a; 1740).  Vanko also teaches that the controller is configured to (as for example, in column 27, lines 34-41): cause the sensors to project a visual signal that conveys a warning message to a user of the power tool.  In this instance, the visual signal being a blinking pattern, such as: 1) flashing on and off LEDs located in the power tool as in column 18, lines 47-48 and column 21, lines 35-37; 2) sequence illumination of the LEDs as in column 21, lines 38-40; or) alternate illumination of the LEDs as in column 21, lines 38-40.  These warning messages being for example, an indication of overheating of the motor.  Vanko also teaches other visual signals such as illuminating the LEDs indicating that the user may need to tighten the sleeve on the chuck as in column 21.  Vanko also teaches that it is well known in the art to have other types of signals that convey warning message to the user of the power tool, these being: 1) an alarm or signal that can be communicated aurally or visually to an operator (column 28, lines 59-62); 2) light generated by a display, that may display an actual value, a single light indicative that a minimum torque has been met, or a series of lights that display in a relative manner the magnitude of the torque that the magnitude of the torque has been applied by the tool (column 28, lines 62-67).  
A person having ordinary skill in the art, would have recognized that by providing signals to a user, such as visual signals like a blinking pattern (flashing on and off LEDs; sequence illumination of the LEDs; alternate illumination of the LEDs; or series of lights generated by a display) to conveys a warning message to a user of the power tool, help indicate to the user of any potential errors or hazards that present when machining with a power tool.  Blinking patterns or flashing lights, are also a better way to capture the user’s attention 
Thus, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was made to have Gass’s visual warning light signal, to be blinking in a pattern based on the teachings of Vanko to further help capture the user’s attention and indicate to the user of any potential errors or hazards that present when machining with a power tool.
In regards to claim 20, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses that the controller generates the indication of drive depth by generating one or more signals that cause a haptic buzz as each predetermined interval of drive depth is reached (see column 35, line 35 of Gass).
In regards to claim 21, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses that the controller is further configured to generate the indication of drive depth by generating one or more signals that cause an audible beep as each predetermined interval of drive depth is reached (see column 21, lines 56-61 of Gass).
In regards to claim 22, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses that the controller is further configured to generate the indication of drive depth by generating one or more signals that cause a visual illumination as each predetermined interval of drive depth is reached (column 18, lines 44-58 of Gass).
In regards to claim 23, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses that the controller is further configured to generate the indication of drive depth by generating one or more signals that cause a same indication as each predetermined interval of drive depth is reached (column 18, lines 44-58; column 19, lines 48-57; column 20, lines 4-9 of Gass).
In regards to claim 24, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses that the controller is further configured to generate the indication of drive depth by generating one or more signals that vary the indication as different predetermined intervals of drive depth are reached (column 18, lines 44-58; column 19, lines 48-57; column 20, lines 4-9 of Gass).
In regards to claim 25, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses that the controller is further configured to: set a zero value (or target value) based on the measurement (column 19, lines 30-57 of Gass); and during a subsequent driving of the tool into the workpiece, stop the motor in response to the measurement indicating that the zero value has been reached (see column 19, lines 58-61 of Gass).
In regards to claim 26, Gass as modified discloses the power tool of claim 19, Gass as modified also discloses a third position sensor (note that Gass discloses a plurality of sensors, such as three or four as in column 18, line 53 and line 55) configured to sense a third distance between the third position sensor and the workpiece and generate a third signal that is indicative of the third distance; and wherein the controller is further configured to determine the measurement of the drive depth of the tool into the workpiece based further upon the third signal (see column 18, lines 44-67 bridging to column 19, lines 1-10 of Gass).
Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass et al. US 6,536,536 (hereafter—Gass--) in view of Vanko et al. US 9,028,088 (hereafter—Vanko--) as applied to claim 26 above and in further view of Abe WO2012/043286.
In regards to claim 27, Gass as modified discloses the power tool of claim 27, Gass as modified also discloses that the controller is further configured to determine the measurement of the drive depth and determining the measurement based on any remaining of the first distance, the second distance, and the third distance (column 18, lines 44-67 bridging to column 19, lines 1-10).
However, Gass fails to disclose that the determination of measurement is by discarding any of the first distance, the second distance, and the third distance that is less than a distance between the respective position sensor and the distal end of the chuck.
Nevertheless, Abe teaches that when a position sensor (14) measures a distance of less than 90% of a calculated imaginary line, the distance is discarded (See Fig. 11 depicting steps S309 and S310, and see paragraph 0068 describing the discarding of the distance).  By providing this capability, it allows the user to continue to machine a workpiece without compromising the accuracy of machining, in case of malfunction the sensor (e.g. such as when the accuracy of the sensor decreases due to dust and the like).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have modified the controller of Gass to implement the capabilities of discarding of distances when a distance measured by a sensor is not within the range of the machining parameters, as in doing so allows the user to continue to machine a workpiece using accuracy of other sensors, in case one sensor malfunctions (e.g. such as when the accuracy of the sensor decreases due to dust and the like, other sensors can still be used).
In regards to claim 28, Gass as modified discloses the power tool of claim 27, Gass as modified also discloses a display device (on user interface 40/40’ of Gass); and wherein the controller (of Gass as modified by Abe) is further configured to: determine, based on any remaining of the first distance, the second distance, and the third distance, an angle of the tool with respect to the workpiece; and generate one or more signals that cause the display device to present the angle of the tool (see column 20, lines 15-65 of Gass).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 19-28 has been withdrawn.
Rejections not based on Prior Art
Applicant’s arguments filed on 10/24/2022 with respect to claims 19-28 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under:
35 U.S.C. 103 as being unpatentable over Jawhar WO 2015/106304 in view of Vanko et al. US 9,028,088 (hereafter—Vanko--) for claims 19-26;
35 U.S.C. 103 as being unpatentable over Jawhar WO 2015/106304; Vanko et al. US 9,028,088 (hereafter—Vanko--) and Abe WO 2012/043286 for claim 27;
35 U.S.C. 103 as being unpatentable over Jawhar WO 2015/106304; Vanko et al. US 9,028,088 (hereafter—Vanko--), Abe WO 2012/043286 and Gass et al. US 6,536,536 (hereafter—Gass--) for claim 28;
35 USC § 103 over of Gass et al. US 6,536,536 (hereafter—Gass--) in view of Vanko et al. US 9,028,088 (hereafter—Vanko--), for claims 19-26; 
35 USC § 103 over of Gass et al. US 6,536,536 (hereafter—Gass--); Vanko et al. US 9,028,088 (hereafter—Vanko--) and Abe WO2012/043286 for claims 27 and 28, 

have been incorporated as aforementioned.

The Examiner notes that no arguments challenging the combination of Jawhar WO 2015/106304 with the teachings of Abe WO 2012/043286 for claim 27, as previously set forth on action sent on 09/01/2022, were made. 
The Examiner notes that no arguments challenging the combination of Jawhar WO 2015/106304 with the teachings of Gass et al. US 6,536,536 (hereafter—Gass--) for claim 28, as previously set forth on action sent on 09/01/2022, were made. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722